Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 1 of 8 PageID# 847




                          IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


     D.K., K.K, and A.K.,                                  MEMORANDUM DECISION
                                                               AND ORDER
                   Plaintiffs,

     v.
                                                         Case No. 2:17-cv-01328-DAK-JCB
     UNITED BEHAVIORAL HEALTH and
     ALCATEL-LUCENT MEDICAL
     EXPENSE PLAN FOR ACTIVE
     MANAGEMENT EMPLOYEES,                                 District Judge Dale A. Kimball

                   Defendants.                           Magistrate Judge Jared C. Bennett


          This case was referred to Magistrate Judge Paul M. Warner pursuant to 28 U.S.C.

 § 636(b)(1)(A). 1 Due to Judge Warner’s retirement, this case is now referred to Magistrate Judge

 Jared C. Bennett. 2 Before the court are: (1) Plaintiffs D.K., K.K., and A.K’s (collectively,

 “Plaintiffs”) Motion for Leave to Conduct Discovery; 3 and (2) the parties’ Stipulated Motion to

 Stay Amended Scheduling Order. 4 The court has carefully reviewed the written memoranda

 submitted by the parties. Under DUCivR 7-1(f), the court has concluded that oral argument is

 not necessary and, therefore, decides the motions on the written memoranda.




 1
     ECF No. 61.
 2
     ECF No. 67.
 3
     ECF No. 64.
 4
     ECF No. 68.
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 2 of 8 PageID# 848




                                      RELEVANT BACKGROUND

           Plaintiffs’ third amended complaint asserts a cause of action under the Employee

 Retirement Income Security Act and a cause of action under the Mental Health Parity and

 Addiction Equity Act (“Parity Act”). 5 Defendants United Behavioral Health (“UBH”) and the

 Nokia Medical Expense Plan for Management Employees (formerly Alcatel-Lucent Medical

 Expense Plan for Active Management Employees) (“Plan”) (collectively, “Defendants”) moved

 to dismiss, among other things, Plaintiffs’ Parity Act claim. 6

           In a Memorandum Decision and Order dated January 17, 2020 (“January 17 Order”),

 Judge Kimball denied the dismissal of the Parity Act claim. 7 In the final portion of his analysis

 denying dismissal, Judge Kimball stated:

           As a final matter, “[t]he nature of Parity Act claims is that they generally require
           further discovery to evaluate whether there is a disparity between the availability
           of treatments for mental health and substance abuse disorders and treatment for
           medical/surgical conditions.” It is for that reason that “[c]ourts in this jurisdiction
           favor permitting Parity Act claims to proceed to discovery to obtain evidence
           regarding a properly pleaded coverage disparity.” 8

           Thereafter, Plaintiffs filed their Motion for Leave to Conduct Discovery. 9 In the

 discovery requests that are disputed in the instant motion, Plaintiffs seek from January 1, 2013 to

 the present: (1) information about Defendants’ administration of medical/surgical claims;



 5
     ECF No. 39.
 6
     ECF No. 42.
 7
     ECF No. 59.
 8
     Id. at 10 (citations omitted) (alterations in original).
 9
     ECF No. 64.

                                                       2
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 3 of 8 PageID# 849




 (2) information about residential treatment coverage criteria; (3) information that Defendants

 claim is confidential, proprietary, and business-sensitive; (4) information about hospice care

 coverage criteria; and (5) information about the processing of claims for certain types of

 programs/facilities and about policies and plans unrelated to the Plan. Defendants oppose

 Plaintiffs’ motion. 10 The parties later filed their Stipulated Motion to Stay Amended Scheduling

 Order. 11

                                              ANALYSIS

          Based upon the following analysis, the court grants in part and denies in part Plaintiffs’

 Motion for Leave to Conduct Discovery. Accordingly, the parties’ Stipulated Motion to Stay

 Amended Scheduling Order is also granted in part and denied in part. Each motion is addressed

 in turn below.

 I.       Plaintiffs’ Motion for Leave to Conduct Discovery

          Plaintiffs contend that discovery is appropriate on their Parity Act claim and that the

 discovery they seek is relevant to that claim. The court agrees that discovery is appropriate on

 Plaintiffs’ Parity Act claim. Additionally, with one exception, the court agrees that the discovery

 Plaintiffs seek is relevant and proportional. Below is the analysis for both rulings.

          A.        Discovery Is Appropriate on Plaintiffs’ Parity Act Claim.

          Defendants argue that discovery is inappropriate on Plaintiffs’ Parity Act claim.

 However, in the January 17 Order, Judge Kimball clearly stated that discovery was appropriate




 10
      ECF No. 65.
 11
      ECF No. 68.

                                                   3
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 4 of 8 PageID# 850




 and necessary on that claim. Thus, Defendants’ argument on this point must fail. Consistent

 with the January 17 Order, discovery will be permitted on Plaintiffs’ Parity Act claim.

        B.      With One Exception, the Discovery Plaintiffs Seek Is Relevant and
                Proportional.

        In response to Plaintiffs’ motion, Defendants argue that Plaintiffs’ requested discovery is

 neither relevant nor proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Specifically,

 Defendants contend: (1) UBH cannot respond to discovery concerning the administration of

 medical/surgical claims; (2) Plaintiffs seek information for an impermissibly broad and

 disproportional timeframe; (3) Defendants should not be required to respond to discovery

 requests about residential treatment coverage criteria because that information has already been

 produced in the administrative record; (4) Defendants should not be required to respond to

 discovery requests that seek confidential, proprietary, and business-sensitive information that is

 intended for internal use only; (5) Plaintiffs are not entitled to discovery on the topic of hospice

 care; and (6) Plaintiffs are not entitled to discovery on certain types of programs/facilities or on

 policies and plans unrelated to the Plan. The court addresses each argument below.

                1.      The Plan Can Respond to Discovery Concerning the Administration
                        of Medical/Surgical Claims.

        Defendants contend that they cannot respond to any discovery directed at the

 administration of medical/surgical claims because UBH administers only the Plan’s mental

 health and chemical dependency claims and, therefore, does not have any documents or

 information concerning the administration of medical/surgical claims. However, Plaintiffs

 correctly note that the proposed discovery related to medical/surgical claims is directed not only

 at UBH, but also the Plan. Importantly, Defendants do not argue that the Plan is unable to


                                                   4
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 5 of 8 PageID# 851




 respond to the proposed discovery on medical/surgical claims. Furthermore, according to

 Plaintiffs, the Plan provides benefits for mental health and substance abuse claims, as well as

 medical/surgical claims. Thus, the court concludes that the Plan can respond to the discovery

 related to medical/surgical claims. 12

                2.      Plaintiffs Have Agreed to Limit Discovery to Defendants’ Requested
                        Timeframe.

        Defendants argue that Plaintiffs’ request for discovery from January 1, 2013, to the

 present is impermissibly broad and not proportional to the needs of the case because the

 residential treatment at issue in this case occurred in 2014. In their reply, Plaintiffs have agreed

 to limit their discovery requests to the timeframe of 2014 to the present. Because the parties

 appear to agree on the appropriate timeframe, the court orders production based on the

 agreed-upon timeframe.

                3.      Defendants Can Reference the Administrative Record for Any
                        Discovery Requests for Residential Treatment Coverage Criteria.

        Defendants assert that they should not be required to respond to discovery requests about

 the residential treatment coverage criteria UHB used to review Plaintiffs’ claim for benefits

 because such information has already been produced in the administrative record. In their reply,

 Plaintiffs do not respond to Defendants’ argument. Nevertheless, the court will allow the

 discovery requests on this topic. However, if relevant documents have already been produced in




 12
   Defendants also argue in a footnote that the coverage guidelines for medical/surgical claims
 have always been available to Plaintiffs by way of the Plan’s website. That argument is without
 merit. As Plaintiffs correctly argue, while such information may be available through the Plan’s
 current website, that does not mean that those coverage guidelines were in place during the time
 that the claim at issue in this lawsuit was evaluated.

                                                   5
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 6 of 8 PageID# 852




 the administrative record, Defendants may simply reference the relevant portions of the

 administrative record in their response(s).

                  4.       Defendants Can Produce Any Sensitive Information Under the
                           Court’s Standard Protective Order.

          Defendants maintain that several of Plaintiffs’ discovery requests seek confidential,

 proprietary, and business-sensitive information that is intended for internal use only. Although

 that may be true, it is not a reason to refuse to produce responsive information. For any such

 information, Defendants can produce it with an appropriate designation under the court’s

 standard protective order, which is applicable to all civil cases in this court. DUCivR 26-2.

                  5.       Plaintiffs Are Entitled to Discovery on the Topic of Hospice Care.

          Some of Plaintiffs’ discovery requests seek information about hospice care coverage

 criteria. Defendants contend that hospice care is not analogous to the type of care at issue in this

 case (i.e., residential treatment for mental health and substance abuse issues). As such,

 Defendants contend they should not be required to respond to any discovery requests on the topic

 of hospice care.

          In their reply, Plaintiffs point to persuasive authority indicating that, for a Parity Act

 claim, the appropriate comparison for identifying analogous levels of care between mental

 health/substance use disorders and medical/surgical treatment is not the type of care, but rather

 whether the care involved inpatient benefits versus outpatient benefits. 13 Plaintiffs further

 contend that any care falling in the intermediate range between inpatient and outpatient should be

 compared regardless of the type of care. Accordingly, Plaintiffs assert that discovery related to


 13
      ECF No. 66 at 6-7.

                                                     6
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 7 of 8 PageID# 853




 hospice care is relevant because both hospice care and the type of care at issue in this case are in

 an intermediate range between inpatient and outpatient.

        The court is persuaded by and, therefore, adopts Plaintiffs’ arguments. Accordingly,

 discovery on the issue of hospice care will be allowed.

                6.      Plaintiffs Fail to Demonstrate That They Are Entitled to Discovery on
                        Certain Types of Programs/Facilities or on Unrelated Policies or
                        Plans.

        Some of Plaintiffs’ discovery requests seek information about the processing of claims

 for outdoor behavioral healthcare programs, wilderness programs, transitional living programs,

 or other sub-acute inpatient treatment facilities or programs for mental health or substance use

 disorders. Other of Plaintiffs’ discovery requests seek information not just about the Plan but

 also about coverage determinations under other policies and plans for which UBH is acting as a

 third-party administrator. Defendants contend that discovery requests on those topics are

 impermissibly broad and do not seek relevant or proportional information.

        Importantly, Plaintiffs’ reply does not address Defendants’ arguments on those points. As

 such, the court is left to conclude that Plaintiffs have tacitly admitted that these discovery

 requests do not seek relevant or proportional information. Because the court cannot and will not

 make arguments on Plaintiffs’ behalf, the discovery requests on these topics will not be allowed.

 II.    Stipulated Motion to Stay Amended Scheduling Order

        In this motion, the parties contend that the amended scheduling order should be stayed

 until the court rules on Plaintiffs’ Motion for Leave to Conduct Discovery. The parties request

 that they be permitted to submit a proposed scheduling order to the court on or before December

 15, 2020.


                                                   7
Case 2:17-cv-01328-DAK-JCB Document 69 Filed 07/22/20 Page 8 of 8 PageID# 854




          Given that the court has now ruled on Plaintiffs’ Motion for Leave to Conduct Discovery,

 it is unnecessary for the parties to wait until their proposed date to submit a proposed scheduling

 order. Accordingly, the parties’ motion is granted in part and denied in part. The amended

 scheduling order is hereby stayed, but the parties must submit a proposed scheduling order to the

 court within 14 days of the date of this order.

                                                 ORDER

          In summary, IT IS HEREBY ORDERED:

          1.        Plaintiffs’ Motion for Leave to Conduct Discovery 14 is GRANTED IN PART and

                    DENIED IN PART.

          2.        The parties’ Stipulated Motion to Stay Amended Scheduling Order 15 is

                    GRANTED IN PART and DENIED IN PART. The parties shall submit a

                    proposed scheduling order to the court within 14 days of the date of this order.

          IT IS SO ORDERED.

          DATED July 22, 2020.

                                                   BY THE COURT:




                                                   JARED C. BENNETT
                                                   United States Magistrate Judge




 14
      ECF No. 64.
 15
      ECF No. 68.

                                                      8
